Citation Nr: 0105385	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-16 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under 38 United States Code, Chapter 35.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
December 1994.  She died in December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 


FINDINGS OF FACT

1.  The veteran died in December 1998.

2.  At the time of her death, the veteran had service-
connected total disability which was not considered permanent 
in nature.

3.  At the time of the veteran's death, the appellant was 28 
years of age.

4.  The appellant filed her initial claim for Dependents' 
Educational Assistance benefits under the provisions of 38 
United States Code, Chapter 35, in January 1999.


CONCLUSION OF LAW

The criteria for establishing basic eligibility for 
entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code have not been 
met.  38 U.S.C.A. §§ 3500, 3501(a)(1), 3512(a) (West 1991); 
38 C.F.R. §§ 3.807, 21.3021 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving children of 
veterans who died of service-connected disabilities and to 
the surviving children of a veteran who, when she died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.  Ordinarily, a child's period of eligibility 
for educational assistance under Chapter 35 ends on her 26th 
birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(c), 
21.3041(c). 38 C.F.R. § 21.3041(d).  

A modification of the eligibility period may be granted if 
the effective date of a permanent total rating of the 
veteran-parent, or the date of notification to the veteran-
parent of such rating, occurs between the child's 18th and 
26th birthdays, or if the veteran-parent died between the 
child's 18th and 26th birthdays.  In such cases, the basic 
ending date for eligibility will be the child's 26th birthday 
or 8 years from the date of the relevant occurrence, 
whichever is later.  However, in no case will the modified 
ending date extend beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(d).

The record reflects that the veteran was retired from service 
with permanent disability.  In a November 1995 rating 
decision, service connection was granted for gastrointestinal 
disability, evaluated as 100 percent disabling; residuals of 
a hysterectomy, evaluated as 50 percent disabling; 
psychiatric disability, evaluated as 10 percent disabling; 
cardiovascular disability, evaluated as 10 percent disabling, 
and psoriasis, Grave's disease and residuals of a breastbone 
fracture, each evaluated as noncompensably disabling.  The 
November 1995 rating decision indicated that a future 
examination of the veteran's gastrointestinal disability 
would be scheduled  in order to ascertain whether any 
improvement would occur.  A September 1996 rating decision 
continued the 100 percent evaluation for gastrointestinal 
disability.  The veteran died in December 1998.  At the time 
of her death, the veteran's service-connected total 
disability was not rated as permanent in nature.  Service 
connection for the cause of the veteran's death was granted 
in a February 1999 rating decision.

The record reflects that the appellant, who is the daughter 
of the deceased veteran, was born in February 1970, and filed 
her initial claim for Dependents' Educational Assistance 
(DEA) benefits in January 1999.  In several statements on 
file, the appellant essentially argues that she was unaware 
of her entitlement to DEA benefits prior to January 1999, and 
that VA had, in essence, rated the veteran's service-
connected total disability as permanent in nature prior to 
her death.  In the alternative, she argues that VA should 
have rated the veteran's service-connected total disability 
as permanent in nature prior to her death, arguing that the 
military had determined that the veteran's disabilities were 
total and permanent, and she requests that VA consider the 
veteran's total disability to be permanent on a retroactive 
basis.  She argues that the veteran would have requested a 
rating as to the permanence of her service-connected total 
rating while alive had she been aware of the importance of 
such a rating to the appellant.

As discussed previously, a child's period of eligibility for 
educational assistance under Chapter 35, when based on the 
death of a veteran-parent, ends on her 26th birthday, except 
where the effective date of a permanent total rating of the 
veteran-parent, or the date of notification to the veteran-
parent of such rating, occurs between the child's 18th and 
26th birthdays, or if the veteran-parent died between the 
child's 18th and 26th birthdays.  The record indisputably 
shows that the appellant was 28 years of age at the time of 
the veteran's death, and that she first applied for DEA 
benefits in January 1999; she therefore does not qualify for 
DEA benefits on the basis of the service-connected death of 
the veteran.  In addition, while the appellant argues that 
the veteran's service-connected total rating was considered 
permanent in nature by VA during the veteran's lifetime, 
including the period during which the appellant was under the 
age of 26, the record clearly shows otherwise, and further 
shows that the veteran never requested a determination 
regarding the permanency of her service-connected total 
rating.

While the appellant argues that VA should retroactively 
establish the permanency of the veteran's service-connected 
total rating, the Board finds no support for this position in 
the relevant laws and regulations, and indeed the appellant 
has not cited to any relevant authority in support of her 
argument.  The Board notes in this regard that the appellant 
argues that VA should accept the determination of the service 
department that the veteran was totally and permanently 
disabled, but points out that VA is not bound by any such 
determination by the service department with respect to DEA 
benefits. 

In sum, therefore, the record reflects that the veteran did 
not have a service-connected total disability that was 
considered permanent in nature by VA prior to her death, and 
that the appellant was over 26 years of age at the time of 
the veteran's service-connected death.  The Board must 
therefore conclude that the criteria for entitlement to 
Dependents' Educational Assistance benefits under 38 United 
States Code, Chapter 35, have not been met.  The Board notes 
that the appellant has neither alleged nor shown entitlement 
to DEA benefits under any other provision of law.  See 
38 C.F.R. § 21.3041(d)(3)-(9).


ORDER

Entitlement to Dependents' Educational Assistance benefits 
under 38 United States Code, Chapter 35, is denied.

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

